         Case 1:19-cv-07642-RA-RWL Document 173 Filed 11/02/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  USDC-SDNY
                                                                  DOCUMENT
 PEARSON EDUCATION, INC.,                                         ELECTRONICALLY FILED
 MCGRAWHILL GLOBAL EDUCATION                                      DOC#:
 HOLDINGS, LLC, CENGAGE LEARNING,                                 DATE FILED: 11-2-20
 INC., BEDFORD, FREEMAN & WORTH
 PUBLISHING GROUP, LLC, AND
 ELSEVIER INC.,
                                                                    19-CV-7642 (RA)
                            Plaintiffs,                                  ORDER
                       v.

 ABC BOOKS LLC, et al.,

                            Defendants.



RONNIE ABRAMS, United States District Judge:

       The Court is in receipt of the attached letter from Defendant Nazir Ahmed Belim, dated

November 1, 2020. Belim’s letter does not appear to be responsive to Plaintiffs’ motion for default

judgment, the Court may consider it a defense to the motion if properly filed. As stated in the Court’s

October 14, 2020 order, to properly file a response to the motion for default judgment, Belim must

serve it directly on Plaintiffs. Dkt 169. Although the Court had previously ordered Belim to serve his

opposition to the motion for default judgement no later than November 5, 2020, to ensure that he has

sufficient time to do so, the Court hereby extends that deadline until November 16, 2020.

       Further, pursuant to the October 14, 2020 order, Belim must attend the conference scheduled

before this Court for November 20, 2020 at 4:00 p.m. To join the conference, he shall call (888) 363-

4749 and, when prompted, enter access code 1015508. If Belim does not appear at this conference, the

Court may enter default judgment against Belim for the relief requested in Plaintiffs’ Amended

Complaint.
           Case 1:19-cv-07642-RA-RWL Document 173 Filed 11/02/20 Page 2 of 4



         Belim is again reminded that no documents or Court filings should be sent directly to

Chambers, and he should not contact Chambers by email. Instead, Belim is instructed to direct all

future communications with the Court to the Pro Se Intake Unit located at 500 Pearl Street, Room 200,

New York, New York 10007.

         Belim is also reminded about the existence of a legal clinic which assists people who are parties

in civil cases and do not have lawyers. The clinic is run by a private organization called the New York

Legal Assistance Group; it is not part of, or run by, the Court (and, among other things, therefore

cannot accept filings on behalf of the Court, which must still be made by any unrepresented party

through the Pro Se Intake Unit). An unrepresented party can contact the clinic by calling (212) 659-

6190 weekdays from 10 a.m. to 4 p.m.

         The Clerk of Court is respectfully directed to mail a copy of this order to Belim.

SO ORDERED.

Dated:      November 2, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                         2
       Case 1:19-cv-07642-RA-RWL Document 173 Filed 11/02/20 Page 3 of 4




                                                                           Nazir Ahmed Belim
                                                                           defendent of case
                                                                           Pearson, 19-cv-7642-RA
                                                                           Nov 1st 2020




Respected your honor

Judge Ronnie Abrams



        I am nazir Ahmed Belim named in case 19-cv-7642-RA for selling 11 books which they claiming
to be counterfeit and told me again to send any defense statement in this case so I am providing my
statement as I am not in position to hire someone behalf in this as these 11 books were totaled no more
than 400 dollars in value and they were acquired thru different resources as used for one or more time.

Source of books.

1. From some kids or their parents and friends and others who had done with books and wanted to
resell them to get other books for new terms, since local book stores offer very low buy back value and
online can be sold for better price as sold to direct consumers.

2. local thrift stores like Salvation Army thrift store, Goodwill, Habitat for humanity restore, where
people donate stuff for resell and local yard sales, moving sales and swap meets in our area, I also sent
detailed and pictures of these to Mr Fleischman and talked to him as well.

3. Never have involved in or with any source that known in illegal book sales to acquire these books they
can look for and prove if any of my involvement with this companies found.

Selling platform.

 Ebay is only platform I am using for 15 years and selling for 13 years as I had it for buying only then
listed some personal item and start selling, getting some items from other people friends, families and
co-worker to help them sale as not everyone likes to do it and that's how got into know different items
can be sold and got some books from them belongs to their kids collage and sold, it was helping both so
start looking for same item whenever come across purchased from above sources including books, so all
are pre owned in different used conditions, this business made possible for my wife to stay home and
earn some income while saving money for babysitting our kids and stay with them and babysitting other
kids for extra income as well.

All of our items including books when listed they listed with at least 4 or more pictures of that item to
sow condition of item , so books they are claiming from me can be cross checked with listing of that
item from ebay with pictures as used books leaves with some marks, scratches, folds or highlights in
        Case 1:19-cv-07642-RA-RWL Document 173 Filed 11/02/20 Page 4 of 4




book if any can be verified, just by having shipping envelopes any book can be attached to it and claimed
it to be from that envelope is not the way to blame.

Ebay sellers policy
As a long term ebay seller it requires seller to provide 30 day policy to make sure for buyers that item purchased is
backed by 30 day quality and return policy starts after receiving the item, so if there was any issue in book buyer
had 30 day period to notify us for any issue with book, this books sold as pre owned and original to my knowledge
and buyer didn't complain or requested return, otherwise after that if there was something wrong with books i
have stopped right there to accept any more from people of get from elsewhere as it is absolutely not affordable
to do such activity for little profit when there is huge inventory of other items available, after very first call I
removed and returned any left books to people and got rid of what was left, because even there is nothing wrong I
am not in power to fight with such big company and law firm.

I was already placed in jeopardy when all financial accounts were freeze by law firm with court order and had no
money for anything, I had to borrow money to pay for livelihood from private lender at high interest and my auto
bill payments were rejected so effected my credit history as well, and still I had to stay quite as I was helpless and
waited for their decision to relies the freeze, I had already lost lot in that for no reason. And this 2020 year have
even become more difficult with covid19 situations. We are middle class family with two kids.




Requset for justice

I am humbly requesting you to look at this with mercy and justice as I am being framed in this case with
some of envelope with my address and books that might not from them, far far I have no involvement in
this kind activities as I am just a simple seller of random used and thrift items which constantly changes
all the time as come across, please release me from this case as there is no evidence of my involvement
with any other big name involve in this case or this kind activities. Thanks for your humble and just
decision in this case.

Thankfully




 X
Nazir Ahmed Belim
